Citation Nr: 0102605	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-12 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for back disorder, 
right hip disorder, right shoulder disorder, right knee 
disorder and left knee disorder.  

2.  Entitlement to an original rating in excess of 10 percent 
for right heel spur 

3. Entitlement to an original rating in excess of 20 percent 
for left heel spur.  

4.  Entitlement to an original compensable rating for groin 
fungus.  



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1945 to October 
1948, May 1949 to April 1950, December 1950 to January 1952 
and March 1952 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A claim placed in appellate status by disagreement with the 
original or initial rating award, but not yet ultimately 
resolved, as with the ratings for groin fungus and heel spurs 
in this case, remain "original claims" and are not new claims 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board has not characterized the issues of the proper 
rating for groin fungus and heel spurs as "increased 
ratings."

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  All of the 
service-connection issues listed on the title page were 
denied by the RO as not well grounded and are the subjects of 
a remand section at the end of this decision.  The issue of 
an original compensable rating for fungus of the groin will 
also be the subject of the remand section at the end of this 
decision for reasons that will be set out below.  


FINDINGS OF FACTS

1.  The veteran's right heel spur is no more than moderate in 
degree.  

2.  The veteran's left heel spur is no more than moderately 
severe in degree.  


CONCLUSIONS OF LAW

1.  The criteria for an original rating in excess of 10 
percent for right heel spur have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4. 71a, 
Diagnostic Code 5284 (2000).  

2.  The criteria for an original rating in excess of 20 
percent for left heel spur have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4. 71a, 
Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1961, while servicing a plane, the veteran fell 
about 15 feet from a wing to the concrete below injuring his 
heels.  The veteran was said to have bruises on his heels, 
but had no broken or dislocated bones from the fall.  The 
veteran was given aspirin and whirlpool treatment.  Several 
days later, his heels were said to be sore and tender, but 
there was no swelling.  An x-ray requested in February 1961 
was reported as negative with respect to the heels.  
Treatment visits in early March 1961 showed the veteran had 
pain only in his left heel and that that pain gradually 
subsided.  Subsequent records to include retirement 
examination in November 1966 are negative as to any 
significant findings with respect to the veteran's heels.  

The veteran filed his initial claim for service connection in 
March 1996.  On his claim the veteran reported that all of 
his postservice medical treatment had been received at a 
service medical facility and these records were obtained.  
These records contain no significant findings with respect to 
the veteran's heels.  

On VA examination, in May 1996, the veteran reported heel 
discomfort over the years following his military accident.  
The examiner noted his discomfort, described as a burning 
sensation, was over the Achilles tendon insertion site.  The 
discomfort occurred at random or on walking one block.  The 
veteran could relieve the discomfort by walking on his toes.  
The veteran reported discomfort greater on the left than on 
the right.  The examiner also noted that orthotics were being 
prepared for the veteran.  On examination of the heels, there 
was no abnormal callus formation or tenderness to palpation.  
The examiner noted the veteran could walk in a tandem 
fashion, but was unable to put weight on his left heel.  X-
ray studies were said to reveal bilateral plantar calcaneal 
spurs.  

A rating action in October 1996 awarded service connection 
and a 10 percent rating for bilateral heel spurs under Code 
5284.  The veteran filed a notice of disagreement with the 
rating assigned in March 1997.  

At a hearing on appeal in August 1998, the veteran testified 
that his heels bothered him after walking 2 to 3 blocks, but 
that the pain could also arise when he was just sitting.  He 
also reported that he wore plastic cups in his shoes, which 
helped.  He further stated that he had been advised against 
having surgery to correct his heel problems.  

A hearing officer's decision in June 1999 awarded the veteran 
a 10 percent rating for his right heel and a 20 percent 
rating for his left heel with an effective date in March 
1996, the date of the original award of service connection.  

VA treatment records from 1989 to 2000 were received by the 
Board in May 2000.  The veteran has waived RO review of these 
particular records.  The records show complaints of heel 
problems primarily in 1996-97 with attempts to alleviate the 
veteran's pain, but no significant findings were reported 
indicating any increase in the veteran's previously 
documented symptomatology.  These records also show that 
during the latter part of 1997, the veteran underwent 
treatment for foot problems other than his service-connected 
heel spurs.  

Criteria

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  

Under Diagnostic Code 5284, foot injuries when severe are 
rated as 30 percent disabling.  When moderately severe, a 20 
percent rating is assigned and when moderate a 10 percent 
rating is assigned.  Note: With actual loss of use of the 
foot, a 40 percent rating is assigned.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

The Veterans Claims Assistance Act of 2000, referenced above, 
also contains extensive provisions modifying the adjudication 
of all pending claims, and imposes additional obligations on 
the Secretary in assisting a claimant in the development of a 
claim.  Here, a review of the record as it relates to the 
issues of entitlement to original ratings in excess of 10 
percent for right heel spur and in excess of 20 percent for 
left heel spur shows that there has been substantial 
compliance with the new requirements set out in Public Law 
106-475.  In this regard, the veteran had indicated that all 
pertinent medical records had been obtained and earlier this 
year he furnished his more recent treatment records for 
appellate consideration.  There is no indication of record of 
any need for additional evidentiary or procedural development 
under Public Law 106-475, before these appellate issues are 
considered by the Board.  Upon review of the evidence, the 
Board is satisfied that all necessary evidence has been 
received and has been adequately developed for an equitable 
disposition of the veteran's appeal.  

The medical records and the veteran's statements show the 
veteran has pain in his heels with x-ray evidence of heel 
spurs.  It is also reported by the veteran and physicians 
that the veteran's condition is worse on the left than on the 
right.  

In accordance with Diagnostic Code 5284, a minimum 10 percent 
disability rating applies if the symptomatology is moderate.  
The Board finds that the symptoms of heel spurs on the right 
are no more than moderate in degree.  The only evidence of 
pathology is the veteran's complaints of pain and tenderness 
and the positive x-ray findings.  Because the symptomatology 
is not more than moderate, and a higher rating requires 
evidence showing moderately severe disability, the Board has 
determined that the preponderance of the evidence is against 
entitlement to an original disability rating in excess of the 
10 percent assigned.  

With respect to the left heel, the Board finds that the 
overall disability picture is one of moderately severe 
disability, as contemplated by a 20 percent rating under the 
Rating Schedule.  The limitation of function of the left 
heel, while greater than the right, does not rise to the 
level of severe, as would be required for a 30 percent rating 
under Diagnostic Code 5284.  In this regard, the Board 
observes that the examiner who conducted the May 1996 VA 
examination found that the veteran was able to walk in a 
tandem fashion.  In addition, there was no tenderness to 
palpation.  Additional treatment records dated in 1997, do 
not show significant increase in the veteran's previously 
documented symptomatology.  In sum, the Board is unable to 
find a basis for finding more than moderately severe 
impairment so as to warrant entitlement to a rating in excess 
of 20 percent under Diagnostic Code 5284. 

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
incoordination on use, weakness, or painful motion such that 
higher ratings are warranted under these regulations.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board 
concludes that the veteran's right heel disability is no more 
than moderate in degree and his left heel disability is no 
more than moderately severe in degree.  In reaching these 
determinations, the Board has also considered whether staged 
ratings should be assigned.  However, the Board concludes 
that the level of disability of each heel has not changed 
significantly over the appellate period and that uniform 
evaluation, rather than staged ratings, are appropriate in 
this case.  See Fenderson, supra.  


ORDER

An original rating in excess of 10 percent for right heel 
spur is denied. 

An original rating in excess of 20 percent for left heel spur 
is denied.  


REMAND

The veteran's claims seeking entitlement to service 
connection were denied by the RO on the basis that these 
claims were not well grounded.  The veteran timely appealed 
all of these adverse rating decisions and the issues were 
later certified to the Board for appellate review.  

While these appellate issues were pending at the Board, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law, effective 
on November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the VA in developing claims. 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the pending claims of the veteran denied as 
not well grounded, the veteran is entitled to have these 
claims readjudicated since Public Law 106-475 has removed 
well groundedness as a basis for denial.  See Karnas.  

Further, with respect to the veteran's claim for entitlement 
to an original compensable rating for groin fungus, 
additional VA treatment records were received at the Board in 
May 2000 along with a waiver of RO consideration of these 
records.  However, a preliminary review of these records 
shows the veteran received extensive treatment for various 
dermatological conditions during 1999-2000.  However, it is 
unclear from these records, if any of these conditions are 
related to or part of the veteran's service-connected skin 
disorder.  In order to assist the veteran in the development 
of this claim, the Board feels that a review of the veteran's 
claims file by a dermatologist, an examination by said 
dermatologist and a medical opinion as to the nature and 
etiology of any identified skin disorder, as well as whether 
or not such skin disorder is related to service or the 
veteran's service-connected skin disorder is necessary prior 
to further appellate review.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  In light of the new adjudicatory 
requirements set out in Public Law 106-
475, the RO should reevaluate and 
readjudicate the veteran's claims for 
service connection for back disorder, 
right hip disorder, right shoulder 
disorder, right knee disorder and left 
knee disorder, previously denied as not 
well grounded.  

2.  With respect to the veteran's claim 
for an original compensable rating for 
groin fungus, the RO should schedule the 
veteran for a dermatology examination and 
the veteran should be advised of the 
importance of such examination regarding 
his claim. 

The examiner should be furnished the 
claims folder for study prior to the 
examination and particular attention 
should be paid to the VA treatment 
records from 1999 and 2000.  After 
reviewing the claims folder and the 
examination findings, the examiner should 
identify all skin conditions found 
present and opine whether or not they are 
related to the veteran's service 
connected groin condition or to service.  
A rationale should be furnished for any 
opinion expressed by the examiner.  

3.  In performing the reassessments set 
out in the foregoing paragraphs, the RO 
should assure that any notice, assistance 
or development required by Public Law 
106-475 is undertaken.  Consideration 
should also be given to any VA regulatory 
changes arising from the enactment of 
Public Law 106-475 and any pertinent VA 
explanatory or informational letters 
designed to assist the RO in the specific 
application of the general provisions 
contained in Public Law 106-475.  

When the above actions have been completed, if any of the 
RO's rating decisions are adverse to the veteran, then the 
veteran and his representative should be furnished a 
supplemental statement of the case (SSOC) on said issues.  
The SSOC should include a recitation of the pertinent 
evidence and the applicable legal criteria.  It should also 
include sufficient information to establish that the specific 
procedural requirements of Public Law 106-475 have been 
satisfied by the RO in its adjudication of the claims.  After 
the veteran and his representative have been given the 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate review, if in 
order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



